UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09449 Nuveen Insured California Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Insured California Dividend Advantage Municipal Fund (NKL) May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.9% (2.6% of Total Investments) $ 14,155 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 Baa3 $ 8,321,300 Bonds, Series 2007A-2, 0.000%, 6/01/37 Education and Civic Organizations – 5.0% (3.3% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of San Diego, Series 10/12 at 100.00 A2 2002A, 5.250%, 10/01/30 California State University, Systemwide Revenue Bonds, Series 2002A, 5.125%, 11/01/26 – 11/12 at 100.00 Aa2 AMBAC Insured Total Education and Civic Organizations Health Care – 6.4% (4.2% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 4/12 at 100.00 A– Bonds, Sansum-Santa Barbara Medical Foundation Clinic, Series 2002A, 5.600%, 4/01/26 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/13 at 100.00 AA+ Children’s Hospital, Series 2003C, 5.000%, 8/15/20 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AA+ System, Trust 2554, 18.728%, 7/01/47 – AGM Insured (IF) Total Health Care Housing/Multifamily – 1.4% (0.9% of Total Investments) California Statewide Community Development Authority, Student Housing Revenue Bonds, EAH – 8/12 at 100.00 Baa1 Irvine East Campus Apartments, LLC Project, Series 2002A, 5.500%, 8/01/22 – ACA Insured Los Angeles, California, GNMA Mortgage-Backed Securities Program Multifamily Housing Revenue 7/11 at 102.00 AAA Bonds, Park Plaza West Senior Apartments, Series 2001B, 5.300%, 1/20/21 (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 0.1% (0.1% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A3 8/01/30 – FGIC Insured (Alternative Minimum Tax) Industrials – 1.2% (0.8% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic 6/23 at 100.00 BBB Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) Long-Term Care – 1.4% (0.9% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Insured Senior Living Revenue 11/12 at 100.00 A– Bonds, Odd Fellows Home of California, Series 2003A, 5.200%, 11/15/22 Tax Obligation/General – 33.6% (22.4% of Total Investments) California State, General Obligation Bonds, Series 2003, 5.000%, 2/01/21 8/13 at 100.00 A1 California, General Obligation Refunding Bonds, Series 2002, 5.000%, 2/01/22 – NPFG Insured 2/12 at 100.00 A1 Coachella Valley Unified School District, Riverside County, California, General Obligation No Opt. Call AA+ Bonds, Capital Appreciation, Election 2005 Series 2010C, 0.000%, 8/01/43 – AGM Insured Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 AA+ 2006C, 0.000%, 8/01/31 – AGM Insured East Side Union High School District, Santa Clara County, California, General Obligation 8/13 at 47.75 A Bonds, Series 2005, 0.000%, 8/01/28 – SYNCORA GTY Insured El Monte Union High School District, Los Angeles County, California, General Obligation Bonds, 6/13 at 100.00 AA+ Series 2003A, 5.000%, 6/01/28 – AGM Insured Fontana Unified School District, San Bernardino County, California, General Obligation Bonds, No Opt. Call AA+ Trust 2668, 9.549%, 2/01/16 – AGM Insured (IF) Fremont Unified School District, Alameda County, California, General Obligation Bonds, Series 8/12 at 101.00 Aa2 2002A, 5.000%, 8/01/25 – FGIC Insured Los Rios Community College District, Sacramento, El Dorado and Yolo Counties, California, 8/14 at 102.00 AA+ General Obligation Bonds, Series 2006C, 5.000%, 8/01/25 – AGM Insured (UB) Madera Unified School District, Madera County, California, General Obligation Bonds, Series 8/12 at 100.00 AA+ 2002, 5.000%, 8/01/28 – AGM Insured Murrieta Valley Unified School District, Riverside County, California, General Obligation 9/17 at 100.00 AA+ Bonds, Series 2007, 4.500%, 9/01/30 – AGM Insured Oakland Unified School District, Alameda County, California, General Obligation Bonds, Series 8/12 at 100.00 A2 2002, 5.250%, 8/01/21 – FGIC Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/11 at 102.00 AA+ Election of 1998, Series 2001C, 5.000%, 7/01/22 – AGM Insured San Juan Capistano, California, General Obligation Bonds, Open Space Program, Tender Option No Opt. Call AAA Bond Trust 3646, 17.830%, 8/01/17 (IF) San Mateo County Community College District, California, General Obligation Bonds, Series 9/12 at 100.00 Aaa 2002A, 5.000%, 9/01/26 – FGIC Insured Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, 8/37 at 100.00 AA+ Election 2008 Series 2011D, 0.000%, 8/01/47 (WI/DD, Settling 6/02/11) – AGC Insured Sylvan Union School District, Stanislaus County, California, General Obligation Bonds, No Opt. Call AA+ Election of 2006, Series 2010, 0.000%, 8/01/49 – AGM Insured Vista Unified School District, San Diego County, California, General Obligation Bonds, Series 8/12 at 100.00 AA+ 2002A, 5.000%, 8/01/23 – AGM Insured West Kern Community College District, California, General Obligation Bonds, Election 2004, 11/17 at 100.00 A+ Series 2007C, 5.000%, 10/01/32 – SYNCORA GTY Insured Total Tax Obligation/General Tax Obligation/Limited – 47.1% (31.4% of Total Investments) Baldwin Park Public Financing Authority, California, Sales Tax and Tax Allocation Bonds, 8/13 at 102.00 BBB Puente Merced Redevelopment Project, Series 2003, 5.250%, 8/01/21 Brea and Olinda Unified School District, Orange County, California, Certificates of 8/11 at 101.00 AA+ Participation Refunding, Series 2002A, 5.125%, 8/01/26 – AGM Insured California Infrastructure Economic Development Bank, Los Angeles County, Revenue Bonds, 9/13 at 101.00 N/R Department of Public Social Services, Series 2003, 5.000%, 9/01/28 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of Health Services, 11/15 at 100.00 A2 Richmond Lab, Series 2005B, 5.000%, 11/01/30 – SYNCORA GTY Insured Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 BBB Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Corona-Norco Unified School District, Riverside County, California, Special Tax Bonds, 9/13 at 100.00 Baa1 Community Facilities District 98-1, Series 2003, 5.000%, 9/01/28 – NPFG Insured Culver City Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment 5/12 at 100.00 Baa1 Project, Series 2002A, 5.125%, 11/01/25 – NPFG Insured El Monte, California, Senior Lien Certificates of Participation, Department of Public Services 7/11 at 100.00 A2 Facility Phase II, Series 2001, 5.000%, 1/01/21 – AMBAC Insured Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Series 2004A, 9/12 at 102.00 N/R 5.000%, 9/01/21 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ Asset-Backed Revenue Bonds, Tender Option Bonds Trust 4686, 9.139%, 6/01/45 – AGC Insured (IF) Hesperia Public Financing Authority, California, Redevelopment and Housing Projects Tax 9/17 at 100.00 Ba1 Allocation Bonds, Series 2007A, 5.000%, 9/01/37 – SYNCORA GTY Insured Inglewood Redevelopment Agency, California, Tax Allocation Refunding Bonds, Merged Area No Opt. Call N/R Redevelopment Project, Series 1998A, 5.250%, 5/01/23 – AMBAC Insured La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project 9/11 at 102.00 A+ Area 1, Series 2001, 5.100%, 9/01/31 – AMBAC Insured La Quinta Redevelopment Agency, California, Tax Allocation Bonds, Redevelopment Project 9/12 at 102.00 A+ Area 1, Series 2002, 5.000%, 9/01/22 – AMBAC Insured Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Los Angeles, California, Certificates of Participation, Municipal Improvement Corporation, 6/13 at 100.00 A+ Series 2003AW, 5.000%, 6/01/33 – AMBAC Insured Los Angeles, California, Certificates of Participation, Series 2002, 5.200%, 4/01/27 – 4/12 at 100.00 A+ AMBAC Insured Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, 8/11 at 101.00 AA– Series 2001, 5.200%, 8/01/29 – AMBAC Insured Palm Desert Financing Authority, California, Tax Allocation Revenue Refunding Bonds, Project 4/12 at 102.00 Baa1 Area 1, Series 2002, 5.000%, 4/01/25 – NPFG Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Riverside County Public Financing Authority, California, Tax Allocation Bonds, Multiple 10/15 at 100.00 BBB Projects, Series 2005A, 5.000%, 10/01/35 – SYNCORA GTY Insured Riverside County, California, Asset Leasing Corporate Leasehold Revenue Bonds, Riverside 6/12 at 101.00 Baa1 County Hospital Project, Series 1997B, 5.000%, 6/01/19 – NPFG Insured Roseville Financing Authority, California, Special Tax Revenue Bonds, Series 2007A, 5.000%, 9/17 at 100.00 N/R 9/01/33 – AMBAC Insured Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 5.000%, 8/13 at 100.00 AA– 8/01/25 – AMBAC Insured San Buenaventura, California, Certificates of Participation, Series 2001C, 5.250%, 2/01/31 – 2/13 at 100.00 N/R AMBAC Insured San Diego Redevelopment Agency, California, Subordinate Lien Tax Increment and Parking Revenue 9/11 at 100.00 Baa2 Bonds, Centre City Project, Series 2003B, 5.250%, 9/01/26 San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/11 at 100.00 AA+ Project, Series 2001F, 5.000%, 9/01/19 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 8/15 at 100.00 BBB+ 2005A, 5.000%, 8/01/28 – NPFG Insured Temecula Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment 8/27 at 100.00 A– Project 1, Series 2002, 5.125%, 8/01/27 – NPFG Insured Total Tax Obligation/Limited Transportation – 5.3% (3.6% of Total Investments) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/29 San Francisco Airports Commission, California, Revenue Bonds, San Francisco International Airport, Second Series 2003, Issue 29A: 5.250%, 5/01/16 – FGIC Insured (Alternative Minimum Tax) 5/13 at 100.00 A1 5.250%, 5/01/17 – FGIC Insured (Alternative Minimum Tax) 5/13 at 100.00 A1 Total Transportation U.S. Guaranteed – 11.2% (7.5% of Total Investments) (4) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A, 5.125%, 5/12 at 101.00 Aaa 5/01/18 (Pre-refunded 5/01/12) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, Series 2002X: 5.150%, 12/01/23 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 Aa1 (4) 35 5.150%, 12/01/23 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 AAA California Infrastructure Economic Development Bank, First Lien Revenue Bonds, San Francisco 1/28 at 100.00 AAA Bay Area Toll Bridge, Series 2003A, 5.000%, 7/01/36 (Pre-refunded 1/01/28) – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Revenue Bonds, Series 2003A-2, 7.900%, 6/01/42 (Pre-refunded 6/01/13) Los Angeles Unified School District, California, General Obligation Bonds, Series 2002E, 7/12 at 100.00 AA– (4) 5.125%, 1/01/27 (Pre-refunded 7/01/12) – NPFG Insured Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa1 (4) Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) Total U.S. Guaranteed Utilities – 15.2% (10.1% of Total Investments) Anaheim Public Finance Authority, California, Revenue Bonds, Electric System Distribution 10/12 at 100.00 AA+ Facilities, Series 2002A, 5.000%, 10/01/27 – AGM Insured California Pollution Control Financing Authority, Remarketed Revenue Bonds, Pacific Gas and 10/11 at 102.00 A3 Electric Company, Series 1996A, 5.350%, 12/01/16 – NPFG Insured (Alternative Minimum Tax) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.000%, 11/15/35 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Northern California Power Agency, Revenue Refunding Bonds, Hydroelectric Project 1, Series 7/32 at 100.00 A 1998A, 5.200%, 7/01/32 – NPFG Insured Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2001N, 8/11 at 100.00 A+ 5.000%, 8/15/28 – NPFG Insured Southern California Public Power Authority, Subordinate Revenue Refunding Bonds, Transmission 7/12 at 100.00 AA+ Project, Series 2002A, 4.750%, 7/01/19 – AGM Insured Total Utilities Water and Sewer – 18.2% (12.2% of Total Investments) California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/12 at 100.00 AAA Series 2002X, 5.150%, 12/01/23 – FGIC Insured Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AA+ 10/01/36 – AGM Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Los Angeles County Sanitation Districts Financing Authority, California, Capital Projects 10/15 at 100.00 A+ Revenue Bonds, District 14, Series 2005, 5.000%, 10/01/34 – FGIC Insured Los Angeles County Sanitation Districts Financing Authority, California, Senior Revenue Bonds, 10/13 at 100.00 AA+ Capital Projects, Series 2003A, 5.000%, 10/01/23 – AGM Insured Manteca Financing Authority, California, Sewerage Revenue Bonds, Series 2003B, 5.000%, 12/13 at 100.00 Aa3 12/01/33 – NPFG Insured Marina Coast Water District, California, Enterprise Certificate of Participation, Series 2006, 6/16 at 100.00 AA– 5.000%, 6/01/31 – NPFG Insured Orange County Sanitation District, California, Certificates of Participation, Series 2003, 8/13 at 100.00 AAA 5.000%, 2/01/33 – FGIC Insured (UB) San Diego County Water Authority, California, Water Revenue Certificates of Participation, 5/18 at 100.00 AA+ Series 2008A, 5.000%, 5/01/38 – AGM Insured Semitropic Water Storage District, Kern County, California, Water Banking Revenue Bonds, Series 2004A: 5.500%, 12/01/20 – SYNCORA GTY Insured 12/14 at 100.00 AA 5.500%, 12/01/21 – SYNCORA GTY Insured 12/14 at 100.00 AA Total Water and Sewer $ 389,878 Total Investments (cost $328,765,373) – 150.0% Floating Rate Obligations – (3.4)% Other Assets Less Liabilities – 1.4% Auction Rate Preferred Shares, at Liquidation Value – (48.0)% (5) Net Assets Applicable to Common Shares – 100% $ 215,954,355 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of May 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — During the period ended May 31, 2011, the Fund recognized no significant transfers to/from Level 1, Level 2 or Level 3. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At May 31, 2011, the cost of investments was $321,045,238. Gross unrealized appreciation and gross unrealized depreciation of investments at May 31, 2011, were as follows: Gross unrealized: Appreciation $ 10,072,220 Depreciation Net unrealized appreciation (depreciation) of investments $ (4,541,653) The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investor Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Insured California Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateJuly 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateJuly 29, 2011 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateJuly 29, 2011
